On petition of Relator, alternative writ of Mandamus was directed to respondent commanding her as Clerk of the Circuit Court, to accept that certain amount as shown by Exhibit "A" of his petition to redeem lots nineteen *Page 486 
(19) and thirty-two (32) of Block One (1), Inglewood Park Addition, Number 2, according to the map thereof recorded in Plot Book 16, at page 7, of the public records of Hillsborough County. The application to redeem was made under the terms of the "Murphy Act," Chapter 18296, Acts of 1937.
Respondent by her return to the alternative writ challenges the sufficiency of the amounts tendered and details in paragraph seven the charges which she contends are necessary to redeem the lots so described. The cause now comes on to be disposed of on the motion of Relator for peremptory writ notwithstanding the return.
It is admitted by both parties that the sole question to be answered may be stated as follows:
"What sums is the clerk of the Circuit Court entitled to exact of an applicant for the sale of tax certificates and omitted taxes under the Murphy Act `to cover all advertising and other costs incident to making such sale' in a County in the State of Florida in which the tax collector has received the maximum commissions which he can receive under the law for the year in which the taxes were levied on which the oldest certificate is based and for all subsequent years?"
Comparing the itemized statements contained in Exhibit "A" of the petition and paragraph seven of the return to the alternative writ, it is alleged in one of the briefs that it is not questioned that the following charges may be exacted:
                                             Lot 19      Lot 32
(1) Advertising ..........................    $5.00       $1.50
(2) Search for oldest tax certificate ....      .50         .50
(3) Receipt and Certificate of re-
     demption with seal ..................      .50         .50
 *Page 487 
(4) Redemption, or sale of, each tax
     certificate or recording thereof .....     .50         .50
(5) Filing notice of application ..........     .10         .10

If it is agreed that the foregoing charges may be exacted, then the controversy arises over the following charges:
                                             Lot 19      Lot 32
(1) Nine years subsequent at .15
     per year ............................    $1.35       $1.35
(2) Subsequent tax certificate on ........      .65        1.30
(3) Application ..........................      .25         .25
(4) Copies for interested parties —
     Last taxpayer .......................      .25         .25
     Owner ...............................      .25         .25
     Unknown parties .....................      .25         .25
(5) Tax book entries .....................      .30         .30
(6) Filing proof of publication ..........      .10         .10
(7) Making and filing certificate of
     mailing and posting notice ..........      .50         .50
(8) Holding tax sale .....................     2.00        2.00
(9) Tax Collector's commission ...........      .39         .07

We have at considerable labor examined and re-examined the contention of both parties as to these controverted charges. The question of what charges are proper must be determined by reading the Murphy Act in connection with other acts fixing the charges of Clerks of the Circuit Court in such matters. When this is done, charges one, two, and three should not be allowed; charges six, seven, eight, and nine should be allowed; as to charge four only twenty-five cents for copy to the last owner should be allowed and charge five should be reduced to twenty-five cents and allowed.
As to some of these charges, we appreciate a basis for difference of opinion but the foregoing is about as near as *Page 488 
we are able to arrive at the charges that may be lawfully exacted.
It follows that the motion for peremptory writ must be denied without prejudice to amend the alternative writ to conform with the view expressed in this opinion.
It is so ordered.
WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J.J., concur.
                        ON PETITION FOR REHEARING